  Case 18-20749         Doc 23     Filed 11/16/18 Entered 11/16/18 09:33:42              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-20749
         SUMMER R HALE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/24/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/16/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 4.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-20749        Doc 23       Filed 11/16/18 Entered 11/16/18 09:33:42                   Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                      $0.00
       Less amount refunded to debtor                                $0.00

NET RECEIPTS:                                                                                          $0.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $0.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                        $0.00
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $0.00

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim         Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted      Allowed         Paid          Paid
CAPITAL ONE BANK USA             Unsecured         293.00        293.63        293.63           0.00        0.00
CBE GROUP                        Unsecured         289.00           NA            NA            0.00        0.00
CHASE NA                         Unsecured         499.00           NA            NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      4,600.00       4,053.22      4,053.22           0.00        0.00
COMMONWEALTH EDISON              Unsecured         800.00        778.89        778.89           0.00        0.00
I C Systems Collections          Unsecured         242.00           NA            NA            0.00        0.00
I C Systems Collections          Unsecured         161.00           NA            NA            0.00        0.00
LVNV FUNDING                     Unsecured            NA         730.09        730.09           0.00        0.00
NAVIENT SOLUTIONS                Unsecured     10,037.00     59,602.29     59,602.29            0.00        0.00
NAVIENT SOLUTIONS INC            Unsecured      7,466.00            NA            NA            0.00        0.00
NAVIENT SOLUTIONS INC            Unsecured      7,299.00            NA            NA            0.00        0.00
NAVIENT SOLUTIONS INC            Unsecured      6,214.00            NA            NA            0.00        0.00
NAVIENT SOLUTIONS INC            Unsecured      6,087.00            NA            NA            0.00        0.00
NAVIENT SOLUTIONS INC            Unsecured      5,998.00            NA            NA            0.00        0.00
NAVIENT SOLUTIONS INC            Unsecured      4,411.00            NA            NA            0.00        0.00
NAVIENT SOLUTIONS INC            Unsecured      3,954.00            NA            NA            0.00        0.00
NAVIENT SOLUTIONS INC            Unsecured      2,983.00            NA            NA            0.00        0.00
NAVIENT SOLUTIONS INC            Unsecured      2,966.00            NA            NA            0.00        0.00
NAVIENT SOLUTIONS INC            Unsecured      2,120.00            NA            NA            0.00        0.00
SYNCHRONY BANK                   Unsecured         593.00           NA            NA            0.00        0.00
TOYOTA MOTOR CREDIT              Secured       14,167.00     13,874.44     13,874.44            0.00        0.00
US DEPT OF ED/NAVIENT            Unsecured     29,055.00            NA            NA            0.00        0.00
US DEPT OF ED/NAVIENT            Unsecured     27,900.00            NA            NA            0.00        0.00
US DEPT OF ED/NAVIENT            Unsecured     20,958.00            NA            NA            0.00        0.00
US DEPT OF ED/NAVIENT            Unsecured     11,190.00            NA            NA            0.00        0.00
US DEPT OF ED/NAVIENT            Unsecured      6,849.00            NA            NA            0.00        0.00
US DEPT OF ED/NAVIENT            Unsecured      6,672.00            NA            NA            0.00        0.00
US DEPT OF ED/NAVIENT            Unsecured      3,731.00            NA            NA            0.00        0.00
US DEPT OF ED/NAVIENT            Unsecured      3,729.00            NA            NA            0.00        0.00
US DEPT OF ED/NAVIENT            Unsecured      3,162.00            NA            NA            0.00        0.00
US DEPT OF ED/NAVIENT            Unsecured      2,073.00            NA            NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-20749          Doc 23     Filed 11/16/18 Entered 11/16/18 09:33:42                  Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim        Claim        Claim         Principal       Int.
Name                                Class    Scheduled     Asserted     Allowed          Paid          Paid
US DEPT OF ED/NAVIENT            Unsecured      1,656.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim          Principal                 Interest
                                                           Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                  $0.00               $0.00
      Mortgage Arrearage                                    $0.00                  $0.00               $0.00
      Debt Secured by Vehicle                          $13,874.44                  $0.00               $0.00
      All Other Secured                                     $0.00                  $0.00               $0.00
TOTAL SECURED:                                         $13,874.44                  $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                 $0.00               $0.00
       Domestic Support Ongoing                              $0.00                 $0.00               $0.00
       All Other Priority                                    $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                              $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $65,458.12                  $0.00               $0.00


Disbursements:

       Expenses of Administration                                  $0.00
       Disbursements to Creditors                                  $0.00

TOTAL DISBURSEMENTS :                                                                                 $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-20749         Doc 23      Filed 11/16/18 Entered 11/16/18 09:33:42                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/16/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
